Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18th, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “them” under (1)(a) and (1)(b) is indefinite as it is unclear if “kimchi and organic acid” or  “a processed food” is being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (JP-2002017249-A), in view of Kim (KR-20040005423-A) and Otsuji (JP-2004081036-A).
Regarding claims 10 and 11, Hiraoka teaches treating seafood with an acidic solution [0005].  The seafood is immersed in an acid solution [0012].  The use of an organic acid such as acetic acid reduces the pH of seafood [0012].  The seafood is then boiled (which is being considered to be the same as blanching) with acetic acid at 90°C - 105°C [0013].  Finally, the boiled meat is mixed with kimchi and packaged [0014].  The processing temperatures of the meat overlaps with the claimed values, rendering them obvious over the prior art.
Hiraoka does not teach treating Kimchi with an organic acid and then heating to 75°C - 90°C, nor the sterilization of the meat and kimchi.
Regarding the kimchi, Kim teaches a method of extending the storage period of kimchi and suppressing kimchi fermentation after a period of time [0005].  This is done by adding acid to kimchi before sterilization [0032].  Kim adds organic acids such as ascorbic and citric acids to a final concentration of 0.1 – 0.5 wt% [0018].  The kimchi is then heated to 65° - 80°C.  
It would have been obvious to a person having ordinary skill in the art to combine the kimchi of Kim with the seafood of Hiraoka as the method of Kim creates a product with extended storage stability.  In addition, The processing temperatures of the kimchi overlap with the claimed values, rendering them obvious.
Regarding sterilization of the combined kimchi and meat, Otsuji teaches a method of sterilizing prepackaged foods.  The prepackaged food is heated to 85°C under pressure for 2 – 12 minutes [0023].  The food is then further sterilized by heating to 120°C for 1 – 30 minutes [0025].  This method prevents damage to the organoleptic qualities of the food [0004].  The result is a packaged food with long term storage at room temperature [0056].
It would have been obvious to a person having ordinary skill in the art to combine the procedure of Otsuji with the those of Hiraoka and Lee so as to create a sterilized package food without damage to quality.  In addition, the processing times of Otsuji overlap or fully encompass the values of the claims, rendering them obvious over the prior art.  Furthermore, while the second sterilization temperature of step (3) is not within the range of the claims, Otsuji teaches increased temperature increasing the deterioration of the prepackaged food [0002], [0003].  Therefore, it would have been obvious to a person having ordinary skill in the art to control the temperature at which the food is sterilized so as to find the optimal temperature to obtain the desired food quality since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claims 12 and 14, the claim limitations are met by Hiraoka as the claims further limit a step that is in the alternative.  Specifically, the claim is dependent on step (1)(b) “contacting meat with an organic acid and then blanching”.  Hiraoka teaches blanching the meat directly in the acetic acid without a period of contacting the meat with an organic acid at 3°C - 10°C for 2 – 15 hours.  As contacting the meat with an organic acid before blanching is an alternative method not necessary for the preparing of a processed food distributable at room temperature, claims dependent on it are considered to also be part of an alternative method.
	Regarding claim 13, Hiraoka, Kim, and Otsuji do not teach the concentration of organic acid used in step (1)(b).  However, it is known that organic acids affect the flavor of food by imparting a dose-dependent sour flavor.  Furthermore, Otsuji teaches that alternative sterilization methods must be employed when low levels of acid are used in food, implying that there is a correlation between acid concentration and sterility [0003].  It would have been obvious to a person having ordinary skill in the art of alter the organic acid levels in the meat of Hiraoka so as to find the optimal degree of sterilization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments, filed April 18th, 2022, have been fully considered.
Applicant’s arguments with respect to claims 10 - 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799